Exhibit 10.2

--------------------------------------------------------------------------------

FIRST AMENDMENT TO
TERM LOAN AGREEMENT

among

QUANTUM CORPORATION

and

KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT

and

THE OTHER FINANCIAL
INSTITUTIONS PARTIES HERETO

Dated as of November 27, 2006

--------------------------------------------------------------------------------

Re:  $125,000,000 Term Loan Facility

--------------------------------------------------------------------------------

KEYBANC CAPITAL MARKETS
Sole Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST AMENDMENT
TO
TERM LOAN AGREEMENT

This First Amendment To Term Loan Agreement (this "Amendment") is dated as of
November 27, 2006, by and among QUANTUM CORPORATION, a Delaware corporation
("Borrower"), each Lender party hereto and KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent, amends that certain Term Loan Agreement dated as of August
22, 2006 (the "Term Loan Agreement") among the Borrower, the Administrative
Agent and the Lenders from time to time party thereto.

RECITALS

A.     Borrower, Administrative Agent and the Requisite Lenders have agreed to
amend the terms of the Term Loan Agreement to modify certain covenants,
definitions and conditions contained therein.

B.      Each capitalized term used but not otherwise defined herein shall have
the meaning ascribed thereto in the Term Loan Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1
AMENDMENTS TO TERM LOAN AGREEMENT

This Amendment shall be deemed to be an amendment to the Term Loan Agreement and
shall not be construed in any way as a replacement or substitution therefor. 
All of the terms and conditions of, and terms defined in, this Amendment are
hereby incorporated by reference into the Term Loan Agreement as such terms and
provisions were set forth in full therein.

1.1     Definitions.  From and after the date of this Amendment, the definitions
of "Applicable Payment Date", "Cash Equivalents" "Consolidated EBITDA",
"Ordinary Course Dispositions", "Ordinary Course Indebtedness", "Ordinary Course
Investments" contained in Section l.01 of the Term Loan Agreement are each
amended and restated in their entirety as follows:

-1-

--------------------------------------------------------------------------------

"Applicable Payment Date"means, (a) as to any Offshore Rate Loan, the last day
of the relevant Interest Period, but in no event more than ninety (90) days
after the first day of such Interest Period and each ninety (90) days
thereafter, any date that such Loan is prepaid or converted in whole or in part
and the Maturity Date; and (b) as to any other Obligations, the last Business
Day of each calendar quarter and the Maturity Date; provided, further, that
interest accruing at the Default Rate shall be payable from time to time upon
demand of Administrative Agent.

"Cash"or "Cash Equivalents" means assets which qualify as "marketable
securities," "short term investments," "cash" or "cash equivalents" pursuant to
the investment policies adopted from time to time by the Board of Directors of
Borrower and are properly classified as "marketable securities", "cash", "cash
equivalents" or "short term investments" under GAAP. 

"Consolidated EBITDA"means the sum of the following, provided that the items
contained in (b) through (i) below shall be added to (a) only to the extent they
have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

      (a)      Consolidated Net Income, provided that there shall be excluded
from such Consolidated Net Income the following:  (i) all gains and all losses
realized by Borrower and its Subsidiaries upon the sale or other disposition
(including, without limitation, pursuant to sale and leaseback transactions) of
property or assets that are not sold or otherwise disposed of in the ordinary
course of business, or pursuant to the sale of any capital stock held by
Borrower or any Subsidiary; and (ii) all items of gain or income that are
properly classified as extraordinary in accordance with GAAP or are unusual or
non-recurring; and

      (b)      Consolidated Interest Charges; and

      (c)      The amount of taxes, based on or measured by income, used or
included in the determination of such Consolidated Net Income; and

      (d)      The amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, including any impairment of
intangible/goodwill as defined under FAS 142 and FAS 144; and

      (e)      Any non-cash stock, stock option or restricted stock based
compensation charges determined in accordance with GAAP; and

      (f)      Cash charges relating to the Related Transactions in an amount
not to exceed $38,000,000 in the aggregate and incurred prior to June 30, 2007;
and

      (g)      Cash charges relating to (i) the settlement of litigation with
Storage Technology Corporation (StorageTek) in an amount not to exceed
$24,100,000 and (ii) the closure of the Ireland facility in an amount not to
exceed $18,100,000, in each case, for the fiscal year ended March 31, 2006 and
as reflected on the financial statements of Borrower and its Subsidiaries for
such fiscal year; and

-2-

--------------------------------------------------------------------------------

      (h)      Cash charges related to restructuring, discontinued operations,
and extraordinary items (and not relating to the Related Transactions),
including, but not limited to, facilities and personnel reductions or exit of a
business or products, in an amount not to exceed $12,000,000 in the aggregate
for the period beginning on the Closing Date and ending on the final Maturity
Date; and

      (i)      Other non-cash extraordinary or non-cash non-recurring charges
including, without limitation, charges arising from the Related Transactions
(including research and development charges in process on the Closing Date).

For purposes of calculating Consolidated EBITDA for any period in connection
with the Leverage Ratio, the Senior Leverage Ratio or in calculating compliance
with Section 7.11(e) hereof, if during such period the Borrower or any
Subsidiary shall have made any Permitted Acquisition, Consolidated EBITDA for
such period shall be calculated after giving pro forma effect to such Permitted
Acquisition as if such Permitted Acquisition occurred on the first day of such
period.  In regards to ADIC, for monthly periods not included in the combined
companies' GAAP financial statements, but which would be included under this
paragraph, monthly depreciation and amortization expense shall be deemed to be
"$2,486,000".

"Ordinary Course Dispositions"means:

      (a)      Dispositions of surplus property, plant and equipment or damaged,
obsolete or worn out property, plant and equipment whether now owned or
hereafter acquired, in the ordinary course of business;

      (b)      Dispositions of inventory, Cash or Cash Equivalents or service
inventory in the ordinary course of business;

      (c)      Dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property,
or the proceeds of such sale are reasonably promptly applied to the purchase
price of such replacement property or where Borrower or its Subsidiary determine
in good faith that the failure to replace such property will not be detrimental
to the business of Borrower or such Subsidiary; provided that (i) the fair
market value of all assets not replaced shall not exceed $25,000,000 during the
two (2) year period commencing on the Closing Date and (ii) thereafter, the fair
market value of all assets not replaced shall not exceed $10,000,000 over the
remaining life of this Agreement;

      (d)      Dispositions of assets or property by any Subsidiary of Borrower
to Borrower or another Subsidiary of Borrower, or by Borrower to any Subsidiary
of Borrower; provided that if (i) a Default or Event of Default shall have
occurred and be continuing, or (ii) if at the time Borrower or any such
Subsidiary proposes to make such Disposition the Leverage Ratio is greater than
3.50:1.00 (based upon the most recent Compliance Certificate delivered to
Administrative Agent pursuant to Section 6.02), no such Disposition by Borrower
or any Guarantor to any Subsidiary which is not a Guarantor may be made if the
aggregate amount of Permitted Non-Guarantor Amounts, after giving pro forma
effect to the making of such Disposition, would exceed $15,000,000, or (iii) if
at the time Borrower or any such Subsidiary proposes to make such Disposition
the Leverage Ratio is less than or equal to 3.50:1.00 (based upon the most
recent Compliance Certificate delivered to Administrative Agent pursuant to
Section 6.02), no such Disposition by Borrower or any Guarantor for any
Subsidiary which is not a Guarantor may be made if the aggregate amount of
Permitted Non-Guarantor Amounts, after giving pro forma effect to the making of
such Disposition, would exceed $30,000,000; provided, further, that this clause
(d) shall not restrict (1) Ordinary Course Indebtedness referred to in clause
(b) of the definition thereof, (2) Ordinary Course Investments referred to in
clause (c) of the definition thereof, (3) Restricted Payments permitted pursuant
to Sections 7.06(a)(ii) and 7.06(f) and (4) Dispositions of inventory (and
related transfer payments) in the ordinary course of business between (i) the
Borrower or any Subsidiary of the Borrower that is a Guarantor  and (ii) foreign
Subsidiaries;

-3-

--------------------------------------------------------------------------------

      (e)      Dispositions which constitute non-exclusive licenses or other
similar arrangements for the use of property of the Borrower or any Subsidiary
in the ordinary course of business;

      (f)      Dispositions which constitute the making or liquidating of
Permitted Investments, including, without limitation, in respect of any Swap
Contract, provided that Borrower is in compliance with Section 6.15; and

      (g)      Dispositions which constitute the incurrence (but not the
enforcement) of Permitted Liens;

provided, however, that, other than with respect to Dispositions of the types
described in clauses (a) and (d) of this definition (except as otherwise
expressly required pursuant to clause (d)), no such Disposition shall be for
less than the fair market value of the property being disposed of.

"Ordinary Course Indebtedness"means:

      (a)      Indebtedness under the Loan Documents;

      (b)      Guaranty Obligations of Borrower or any of its Subsidiaries
guarantying Indebtedness otherwise permitted hereunder of Borrower or any
Subsidiary of Borrower; provided, however, that (i) if at the time Borrower or
any such Subsidiary proposes to incur such Guaranty Obligations the Leverage
Ratio is greater than 3.50:1.00 (based upon the most recent Compliance
Certificate delivered to Administrative Agent pursuant to Section 6.02), no such
Guaranty Obligations by Borrower or any Guarantor to any Subsidiary which is not
a Guarantor may be incurred if the aggregate amount of Permitted Non-Guarantor
Amounts, after giving pro forma effect to the making of such Guaranty
Obligations, would exceed $15,000,000, (ii) if at the time Borrower or any such
Subsidiary proposes to incur such Guaranty Obligations the Leverage Ratio is
less than or equal to 3.50:1.00 (based upon the most recent Compliance
Certificate delivered to Administrative Agent pursuant to Section 6.02), no such
Guaranty Obligations by Borrower or any Guarantor for any Subsidiary which is
not a Guarantor may be incurred if the aggregate amount of Permitted
Non-Guarantor Amounts, after giving pro forma effect to the making of such
Investment, would exceed $30,000,000, and (iii) if a Default or Event of Default
has occurred and be continuing, Guaranty Obligations under this clause (b) shall
only be permitted for Subsidiaries that are Guarantors;

      (c)      Indebtedness arising from the honoring of a check, draft or
similar instrument against insufficient funds or from the endorsement of
instruments for collection in the ordinary course of Borrower's or any
Subsidiary's business;

      (d)      Permitted Swap Obligations;

      (e)      Indebtedness of Borrower or any of its Subsidiaries with respect
to surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business; and

      (f)      Indebtedness with respect to cash deposited by customers to
obtain the right to delivery of future goods or services; provided, however,
that all such cash deposits are held in an account subject to a Deposit Account
Control Agreement.

"Ordinary Course Investments"means Investments consisting of:

      (a)      Investments in other assets properly classified as "marketable
securities" or "Cash" or "Cash Equivalents", and which conform to the investment
policies adopted by the Board of Directors of Borrower from time to time;

      (b)      advances to officers, directors and employees of Borrower and its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

-4-

--------------------------------------------------------------------------------

      (c)      Investments of Borrower in any of its Subsidiaries and
Investments of any Subsidiary of Borrower in Borrower or another Subsidiary of
Borrower; provided, however, that (i) if at the time Borrower or any such
Subsidiary proposes to make such Investment the Leverage Ratio is greater than
3.50:1.00 (based upon the most recent Compliance Certificate delivered to
Administrative Agent pursuant to Section 6.02), no such Investment by Borrower
or any Guarantor in any Subsidiary which is not a Guarantor may be made if the
aggregate amount of Permitted Non-Guarantor Amounts, after giving pro forma
effect to the making of such Investment, would exceed $15,000,000, (ii) if at
the time Borrower or any such Subsidiary proposes to make such Investment the
Leverage Ratio is less than or equal to 3.50:1.00 (based upon the most recent
Compliance Certificate delivered to Administrative Agent pursuant to Section
6.02), no such Investment by Borrower or any Guarantor in any Subsidiary which
is not a Guarantor may be made if the aggregate amount of Permitted
Non-Guarantor Amounts, after giving pro forma effect to the making of such
Investment, would exceed $30,000,000, and (iii) if a Default or Event of Default
has occurred and be continuing, Investments under this clause (c) shall only be
permitted in Subsidiaries that are Guarantors; provided, further, that the
foregoing proviso shall not apply to Investments consisting of transfers of
inventory (and related transfer payments) in the ordinary course of business
between (i) the Borrower and any Subsidiary of the Borrower that is a Guarantor 
and (ii) foreign Subsidiaries;

      (d)      Investments in Quantum Storage Solutions (M) Sdn. Bhd. in an
amount not to exceed (i) $5,000,000 in any fiscal quarter and (ii) $30,000,000
in the aggregate;

      (e)      extensions of credit to customers or suppliers of Borrower and
its Subsidiaries in the ordinary course of business and any Investments received
in satisfaction or partial satisfaction thereof;

      (f)      Guaranty Obligations permitted by Section 7.01.

      (g)      Investments received by Borrower or any of its Subsidiaries as
distributions on claims in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

      (h)      Investments of any Subsidiary existing at the time it becomes a
Subsidiary of Borrower, provided that such Investments were not made in
anticipation of such Person becoming a Subsidiary of Borrower; and

      (i)      Investments consisting of loans to employees, the proceeds of
which shall be used to purchase Equity Securities of Borrower or its
Subsidiaries and other loans to employees in an aggregate amount not in excess
of $1,000,000 at any time outstanding.

1.2     New Definitions.  From and after the date of this Amendment, the
following definitions of are each added to Section 1.01 of the Term Loan
Agreement as follows:

"Collateral"means any property subject to the Liens of the Security Documents

"Permitted Non-Guarantor Amounts"the sum of (i) Investments by Borrower or any
Guarantor in any Subsidiary which is not a Guarantor, (ii) Dispositions pursuant
to clause (d) of the definition of "Ordinary Course Dispositions" made by
Borrower or any Guarantor to any Subsidiary which is not a Guarantor , and (iii)
Indebtedness consisting of Guaranty Obligations of Borrower or any Guarantor
guaranteeing Indebtedness of the type referred to in clause (b) of Section 7.01
of any Subsidiary which is not a Guarantor.

-5-

--------------------------------------------------------------------------------

1.3     Voluntary Prepayments.  From and after the date of this Amendment,
Subparagraphs (a) of Section 2.04 of the Term Loan Agreement is amended and
restated in its entirety as follows:

     "(a)     Voluntary.  In each case subject to the terms of the Intercreditor
Agreement, upon Requisite Notice to Administrative Agent not later than the
Requisite Time therefor, Borrower may, at any time on or after the first
anniversary of the Closing Date and from time to time thereafter, voluntarily
prepay Loans in part in the Minimum Amount therefor or in full without premium
or penalty other than as otherwise provided in this clause (a).  Administrative
Agent will promptly notify each Lender thereof and of such Lender's Pro Rata
Share of such prepayment.  Any prepayment of any Loan shall be accompanied by
all accrued interest thereon, and, in the case of any Offshore Loan, the amounts
forth in Section 3.05; provided, however, that with respect to any voluntary
prepayment of the Term Loan occurring anytime on or after the first anniversary
of the Closing Date and prior to the second anniversary of the Closing Date,
Borrower shall pay an additional amount equal to 1.0% of the principal amount of
the Term Loan then being prepaid. All voluntary prepayments of the Term Loan
shall be applied pro rata thereto in accordance with each Lender's Pro Rata
Share."

1.4     Mandatory Prepayments.  From and after the date of this Amendment,
Subparagraphs (b)(ii) and (iii) of Section 2.04 of the Term Loan Agreement are
amended and restated in their entirety as follows:

     "(ii)      Asset Sales.  No later than the fifth Business Day following the
date of receipt by Borrower or any of its domestic Subsidiaries of any Net Asset
Sale Proceeds (or on the 180th or 271st day, as the case may be, if the first
proviso hereto applies), Borrower shall prepay, subject to the provisions of
Section 2.04(c) below, the Term Loans in an aggregate amount equal to such Net
Asset Sale Proceeds; provided that, so long as no Event of Default shall have
occurred and be continuing, Borrower need not so apply such Net Asset Sale
Proceeds so long as Borrower or one or more of its Subsidiaries (A) commits to
invest such Net Asset Sale Proceeds within one hundred eighty (180) days of
receipt thereof and (B) thereafter invests such Net Asset Sale Proceeds within
two hundred seventy (270) days of receipt thereof in assets of the general type
used in the business of Borrower and its Subsidiaries (including acquisitions of
assets by way of stock purchase, merger or acquisition of assets of a company or
business unit in compliance with Section 7.08); provided, further, pending any
such investment all such Net Asset Sale Proceeds shall be (x) applied to prepay
First Lien Revolving Loans to the extent outstanding (without a reduction in
First Lien Revolving Commitments but subject to a portion of such First Lien
Revolving Commitments in an amount equal to such Net Asset Sale Proceeds being
reserved and only available for (A) investment thereof in the replacement assets
anticipated in this Section 2.04(b)(ii) or (B) after the 180th or 271st day, as
the case may be, of receipt thereof, prepayment of Loans as required hereunder
(in which case the requirements of Section 4.02(b) shall not apply with respect
to such amount)) on the last day of the current Interest Period(s) thereof, or
(y) invested in Cash or Cash Equivalents and deposited in a segregated account
of Borrower and held therein until such time as such Net Asset Sale Proceeds are
applied in payment of such investment.  Any prepayment of an Offshore Rate Loan
shall be accompanied by all accrued interest thereon, together with the amounts
set forth in Section 3.05.

     (iii)      Insurance/Condemnation Proceeds.  No later than the fifth
Business Day following the date of receipt by Borrower or any of its
Subsidiaries (or on the 180th or 271st day, as the case may be, day if the first
proviso hereto applies), or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds in excess of $3,000,000 received in any fiscal
year through the applicable date of determination, Borrower shall prepay,
subject to the provisions of Section 2.04(c) below, the Term Loan in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds in excess of
$3,000,000; provided so long as (x) no Event of Default shall have occurred and
be continuing and (y) the aggregate amount of such Net Insurance/Condemnation
Proceeds does not exceed thirty percent (30%) of the Borrower's consolidated
total assets, Borrower need not so apply such Net Insurance/Condemnation
Proceeds so long as Borrower or one or more of its Subsidiaries (A) commits to
invest such Net Insurance/Condemnation Proceeds within one hundred eighty (180)
days of receipt thereof and (B) thereafter invests such Net
Insurance/Condemnation Proceeds within two hundred seventy (270) days of receipt
thereof in assets of the general type used in the business of Borrower and its
Subsidiaries, which investment may include the repair, restoration or
replacement of the applicable assets thereof; provided, further, pending any
such investment all such Net Insurance/Condemnation Proceeds, as the case may
be, shall be (x) applied to prepay First Lien Revolving Loans to the extent
outstanding (without a reduction in First Lien Revolving Commitments but subject
to a portion of such First Lien Revolving Commitments in an amount equal to such
Net Insurance/Condemnation Proceeds being reserved and only available for (A)
investment thereof in the replacement assets anticipated in this Section
2.04(b)(iii) or (B) after the 180th or 271st day, as the case may be, of receipt
thereof, prepayment of Loans as required hereunder (in which case the
requirements of Section 4.02(b) shall not apply with respect to such amount)) on
the last day of the current Interest Period(s) thereof, or (y) invested in Cash
or Cash Equivalents and deposited in a segregated account of Borrower and held
therein until such time as such Net Asset Sale Proceeds are applied in payment
of such investment.  Any prepayment of an Offshore Rate Loan shall be
accompanied by all accrued interest thereon, together with the amounts set forth
in Section 3.05."

-6-

--------------------------------------------------------------------------------

1.5     Interest.  From and after the date of this Amendment, Subparagraph (b)
of Section 2.06 of the Term Loan Agreement is amended and restated in its
entirety as follows:

      "(b)      Subject to subsection (c) below, and unless otherwise specified
herein, Borrower shall pay interest on the unpaid principal amount of each Loan
(before and after default, before and after maturity, before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Laws) from the date borrowed until paid in full (whether by acceleration or
otherwise) on each Applicable Payment Date at a rate per annum equal to, with
respect to Base Rate Loans, the Base Rate plus 6.75%, and with respect to
Offshore Loans, the Offshore Rate plus 8.25%; provided, however, at such time as
the term loan facility evidenced by this Agreement shall have received a debt
rating of B3 (stable) or better from Moody's, then, effective as of the date of
the public announcement of thereof, the Borrower shall pay interest on the
foregoing amounts at a rate per annum equal to, with respect to Base Rate Loans,
the Base Rate plus 6.00%, and with respect to Offshore Loans, the Offshore Rate
plus 7.50%;

1.6     Budgets.  From and after the date of this Amendment, Subparagraph (c) of
Section 6.01 of the Term Loan Agreement is amended and restated in its entirety
as follows:

      "(c)      such other financial reports as Administrative Agent may
reasonably request from Borrower, including without limitation, to the extent
available, an annual budget (including a projected balance sheet, income
statement, statement of cash flows and adjustments) for the Borrower's next
three (3) fiscal years to be delivered within thirty (30) days after the end of
each fiscal year of Borrower; and"

1.7     Material Subsidiaries.  From and after the date of this Amendment,
Subparagraph (a) of Section 6.13 of the Term Loan Agreement is amended and
restated in its entirety as follows:

      "(a)      In the event that Borrower creates or acquires a domestic
Subsidiary, Borrower shall within forty-five (45) days (unless a longer period
is agreed to by Administrative Agent) (i) cause such Subsidiary (aa) to execute
and deliver a Guaranty, in form and substance satisfactory to Administrative
Agent, in favor of Administrative Agent (for the benefit of each Lender in
accordance with its Pro Rata Share), and (bb) to execute and deliver a security
agreement, substantially in the form of the Security Agreement, granting a
security interest in its assets to secure the Guaranty; (ii) pledge to
Administrative Agent (for the benefit of each Lender in accordance with its Pro
Rata Share) the ownership interests in such Subsidiary pursuant to a pledge
agreement substantially in the form of the Stock Pledge Agreement; and (iii)
unless otherwise required by the Intercreditor Agreement, deliver to
Administrative Agent (for the benefit of each Lender in accordance with its Pro
Rata Share) the outstanding shares certificates (or other evidence of its
equity) evidencing such pledged ownership interests; provided, however, in no
event shall (1) the aggregate amount of assets for all domestic Subsidiaries
that are not a Guarantor and party to a security agreement referred to in this
subsection (a) exceed 20% of the total assets of the Borrower and its
Subsidiaries as of the last day of the most recently ended fiscal quarter of the
Borrower for which Borrower has delivered financial statementsand (2) the
aggregate amount of revenues for all domestic Subsidiaries that are not a
Guarantor and party to a security agreement exceed 20% of the total revenues of
the Borrower and its Subsidiaries for the most recently ended period of four (4)
consecutive fiscal quarters of the Borrower for which Borrower has delivered
financial statementsand the Borrower shall, from time to time, cause such
additional domestic Subsidiaries to execute and deliver the documents referred
to in this subsection (a) and comply with the other provisions of this
subsection (a) as required to comply with this proviso."

1.8     Indebtedness.  From and after the date of this Amendment, Subparagraphs
(d) and (h) of Section 7.01 of the Term Loan Agreement are each amended and
restated in their entirety as follows:

      "(d)      Indebtedness of Borrower under any letter of credit facility
other than a letter of credit issued under the First Lien Credit Agreement (a
"Permitted LC Agreement"); provided that (A) the sum at any time of the
aggregate face amount of all letters of credit issued and outstanding under all
Permitted LC Agreements, plus the aggregate amount of all unremedied drawings
under such letters of credit, does not exceed $10,000,000, and (B) the
Indebtedness of Borrower under any Permitted LC Agreement is at all times not
secured by any Collateral;"

-7-

--------------------------------------------------------------------------------

      "(h)      Subordinated Debt of Borrower to any Person, provided that
(A) such Indebtedness contains subordination provisions no less favorable to
Administrative Agent and Lenders than those set forth in Schedule 7.10 or as
otherwise approved by the Requisite Lenders and (B) the aggregate principal
amount of all Subordinated Debt of Borrower outstanding (including the
Convertible Subordinated Notes) does not exceed $160,000,000 at any time; and
(C) the maturity date of the Subordinated Debt shall not be earlier than 120
days after the Maturity Date;"

1.9     Liens.  From and after the date of this Amendment, Subparagraphs (e) and
(f) of Section 7.02 of the Term Loan Agreement are each amended and restated in
their entirety as follows:

      "(e)      Liens on the property or assets of any corporation which becomes
a Subsidiary of Borrower after the date of this Agreement, provided that (i)
such Liens exist at the time such corporation became a Subsidiary or such assets
were acquired, (ii) such Liens were not created in contemplation of such
acquisition by Borrower, and (iii) such Liens shall not attach to any assets or
property of any entity other than such acquired entity;

      (f)      Liens securing Indebtedness and any related obligations of
Borrower or any of its Subsidiaries which constitutes Permitted Indebtedness
under Section 7.01(e); provided that (i) any such Lien shall not attach to any
assets or property other than the assets or property so acquired, (ii) the
principal amount of the Indebtedness secured by such Lien shall not exceed the
purchase price of the property financed and (iii) any such Lien shall be created
contemporaneously with or within six (6) months after the acquisition of such
assets or property;"

1.10     Restricted Payments.  From and after the date of this Amendment,
Subparagraphs (b) and (c) of Section 7.06 of the Term Loan Agreement are each
amended and restated in their entirety as follows:

      "(b)      Borrower may distribute rights pursuant to a shareholder rights
plan or redeem such rights, provided that such redemption is in accordance with
the terms of such shareholder rights plan, provided, further, that that the
aggregate value of all such rights distributed and redemptions made shall not
exceed $5,000,000 over the life of this Agreement;

      (c)        Borrower may make Restricted Payments in connection with or
pursuant to any of its Employee Benefits Plans or in connection with the
employment, termination or compensation of its employees, officers or directors,
provided, that that the aggregate amount of any such payments shall not exceed
$5,000,000 over the life of this Agreement;"

1.11     Certain Indebtedness Payments.  From and after the date of this
Amendment, Subparagraph (b) of Section 7.10 of the Term Loan Agreement is
amended and restated in its entirety as follows:

      "(b)      (i) convert, or honor a conversion request with respect to, any
such Subordinated Debt into Equity Securities of Borrower in accordance with the
terms thereof; (ii) pay cash to holders of such Subordinated Debt in connection
with such a conversion but solely to the extent representing the value of any
fractional shares; (iii) make payments of interest on such Subordinated Debt not
in violation of the subordination provisions of such Subordinated Debt; (iv) pay
additional interest in an amount not to exceed fifty (50) basis points per annum
of the aggregate principal amount of the Convertible Subordinated Notes to the
extent due under the provisions of the Convertible Subordinated Notes due to
Borrower's failure to register such notes or shares of common stock into which
the notes are convertible within the period or to keep such notes or shares
registered for or during the periods specified in the indenture for the
Convertible Subordinated Notes or the Registration Rights Agreement; (v) with
the consent of the Administrative Agent, make early repurchases of the
Convertible Subordinated Notes below par (in a face principal amount not to
exceed $5,000,000 in the aggregate); and (vi) make other payments, repayments,
redemptions, purchases, defeasance or other satisfaction of Subordinated Debt
not to exceed $5,000,000 in the aggregate; provided that at the time of such
payments, repayments, redemptions, purchases, defeasance or other satisfaction
pursuant to this clause (vi), the Leverage Ratio is 3.50:1.00 or less (based
upon the most recent Compliance Certificate delivered to Administrative Agent
pursuant to Section 6.02); and"

-8-

--------------------------------------------------------------------------------

1.12     Maximum Leverage Ratio.  From and after the date of this Amendment,
Subparagraphs (a) and (b) of Section 7.11 of the Term Loan Agreement are amended
and restated in their entirety as follows:

      "(a)     Maximum Leverage Ratio.  Permit the Leverage Ratio, determined as
of the last day of any fiscal quarter of Borrower (measured on a rolling four
quarter basis for the trailing four fiscal quarters), to be greater than the
ratio set forth below for such period:

Four Fiscal Quarter Period Ending

            Leverage Ratio                

March 31, 2007 through and including December 31, 2007     

            4.70 to 1.00

March 31, 2008 through and including December 31, 2008

            4.35 to 1.00

March 31, 2009 through and including December 31, 2009

            3.75 to 1.00

March 31, 2010 and each fiscal quarter thereafter

            3.60 to 1.00

      "(b)     Maximum Senior Leverage Ratio.  Permit the Senior Leverage Ratio,
determined as of the last day of any fiscal quarter of Borrower (measured on a
rolling four quarter basis for the trailing four fiscal quarters), to be greater
than the ratio set forth below for such period:

Four Fiscal Quarter Period Ending

           Senior Leverage Ratio       

March 31, 2007 through and including December 31, 2008       

           3.50 to 1.00

March 31, 2009 and each fiscal quarter thereafter

           2.75 to 1.00

1.13     Minimum Fixed Charge Coverage Ratio.  From and after the date of this
Amendment, Section 7.11(c) of the Term Loan Agreement is amended and restated in
its entirety as follows:

      "(c)       Minimum Fixed Charge Coverage Ratio.  Permit the Fixed Charge
Coverage Ratio, determined as of the last day of any fiscal quarter of Borrower
(measured on a rolling four quarter basis for the trailing four fiscal
quarters), to be less than (1) for the fiscal quarter ending on March 31, 2007
1.20 to 1.00, (2) for each fiscal quarter beginning with the fiscal quarter
ending on June 30, 2007 and ending on or prior to March 31, 2008, 1.10 to 1.00,
and (3) for each fiscal quarter thereafter, 1.35 to 1.00."

1.14     Burdensome Agreements.  From and after the date of this Amendment,
Section 7.14 of the Term Loan Agreement is amended and restated in its entirety
as follows:

     "7.14.      Burdensome Agreements.  Enter into any Contractual Obligation
(other than this Agreement, the other Loan Documents and the First Lien Credit
Agreement and the other First Lien Credit Documents and the other "loan
documents" referred to therein and, except for the restrictions described in
clause (iv) below, Indebtedness of foreign Subsidiaries permitted pursuant to
Section 7.01) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to Borrower or any Guarantor or otherwise transfer property
to Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee the
Indebtedness of Borrower, (iii) of Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person, except with respect
to specific property encumbered to secure payment of particular Indebtedness
incurred to finance the acquisition thereof and permitted pursuant to Section
7.01(e), or (iv) of any foreign Subsidiary to pay dividends to its parent; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

-9-

--------------------------------------------------------------------------------

ARTICLE 2
WAIVER

2.1     Minimum Unrestricted Cash.  As of the date of this Amendment, the
Administrative Agent and the Requisite Lenders waive the requirement of Section
7.11(d) of the Credit Agreement that Consolidated Cash Balance be deposited in
domestic accounts subject to Deposit Account Control Agreements or Securities
Account Control Agreements for the period up until such time as such control
agreements were put in place, provided however, that said requirement is not
waived and remains in full force and effect for all future fiscal quarters
(including, without limitation, the fiscal quarter ending December 31, 2006).

ARTICLE 3
CONDITIONS TO EFFECTIVENESS OF AMENDMENT

3.1      The effectiveness of this Amendment is subject to the fulfillment to
the satisfaction of KeyBank National Association as Administrative Agent under
the Term Loan Agreement ("Administrative Agent"), in its sole discretion, of the
following conditions precedent:

      (a)      Borrower shall have executed and delivered to Administrative
Agent this Amendment;

      (b)      The Requisite Lenders shall have executed and delivered to
Administrative Agent this Amendment;

      (c)      Administrative Agent shall have received appropriate
authorization documents, including borrowing resolutions and certificates of
incumbency, confirming to its satisfaction that all necessary corporate and
organizational actions have been taken to authorize Borrower to enter into this
Amendment;

      (d)        Administrative Agent shall have received such other documents,
instruments or agreements as Administrative Agent may require to effectuate the
intents and purposes of this Amendment; and

      (b)        Amendments to each of the First Lien Credit Agreement and the
Intercreditor Agreement shall have been properly executed and delivered in form
and substance satisfactory to the Administrative Agent.

-10-

--------------------------------------------------------------------------------

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Administrative Agent and Lenders
that:

4.1      After giving effect to the amendment of the Term Loan Agreement
pursuant to this Amendment and the consummation of the transactions contemplated
hereby (i) each of the representations and warranties set forth in Section 5 of
the Term Loan Agreement is true and correct in all material respects as if  made
on the date hereof (with references to the Term Loan Agreement being deemed to
include this Amendment) except to the extent such representations or warranties
specifically referred to an earlier date, and (ii) there exists no Event of
Default under the Term Loan Agreement after giving effect to this Amendment.

4.2      Borrower has full corporate power and authority to execute and deliver
this Amendment, and to perform the obligations of its part to be performed under
the Term Loan Agreement as amended hereby.  Borrower has taken all necessary
action, corporate or otherwise, to authorize the execution and delivery of this
Amendment.  No consent or approval of any person, no consent or approval of any
landlord or mortgagee, no waiver of any lien or similar right and no consent,
license, approval or authorization of any governmental authority or agency is or
will be required in connection with the execution or delivery by Borrower of
this Amendment or the performance by Borrower of the Term Loan Agreement as
amended hereby.

4.3      This Amendment and the Term Loan Agreement as amended hereby are, or
upon delivery thereof to Administrative Agent will be, the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally.

ARTICLE 5
MISCELLANEOUS

5.1      The Term Loan Agreement, the other Loan Documents and all agreements,
instruments and documents executed and delivered in connection with any of the
foregoing shall each be deemed to be amended hereby to the extent necessary, if
any, to give effect to the provisions of this Amendment.  Except as so amended
hereby, the Term Loan Agreement and the other Loan Documents shall remain in
full force and effect in accordance with their respective terms.

5.2      Borrower agrees to pay Administrative Agent on demand for all
reasonable expenses, including reasonable fees and costs of attorneys and costs
of title insurance, incurred by Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and any document
required to be furnished hereunder.

-11-

--------------------------------------------------------------------------------

  IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date set forth in the preamble hereto.

 

QUANTUM CORPORATION, Delaware corporation, as Borrower

 

 

By:

 

 /s/ Jon Gacek

Name:

 

 Jon Gacek

Title:

 

 Executive Vice President and Chief Financial Officer

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Sole Arranger, Sole Book
Manager and Lender

 

 

By:

 

 /s/ Thomas A. Crandell

Name:

 

 Thomas A. Crandell

Title:

 

 Senior Vice President

-S-1-